
	
		I
		112th CONGRESS
		1st Session
		H. R. 879
		IN THE HOUSE OF REPRESENTATIVES
		
			March 2, 2011
			Mr. Heller (for
			 himself and Ms. Wasserman Schultz)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  refunds of Federal motor fuel excise taxes on fuels used in mobile mammography
		  vehicles.
	
	
		1.Short titleThis Act may be cited as the
			 Mobile Mammography Promotion Act of
			 2011.
		2.Refunds of
			 federal motor fuel excise taxes for fuel used in mobile mammography
			 vehicles
			(a)RefundsSection 6427 of the
			 Internal Revenue Code of 1986 (relating to fuels not used for taxable purposes)
			 is amended by inserting after subsection (f) the following new
			 subsection:
				
					(g)Fuels used in
				mobile mammography vehiclesExcept as provided in subsection (k), if
				any fuel on which tax was imposed by section 4041 or 4081 is used in any
				highway vehicle designed exclusively to provide mobile mammography services to
				patients within such vehicle, the Secretary shall pay (without interest) to the
				ultimate purchaser of such fuel an amount equal to the aggregate amount of the
				tax imposed on such
				fuel.
					.
			(b)Exemption from
			 retail taxSection 4041 of such Code is amended by adding at the
			 end the following new subsection:
				
					(n)Fuels used in
				mobile mammography vehiclesNo tax shall be imposed under this section
				on any liquid sold for use in, or used in, any highway vehicle designed
				exclusively to provide mobile mammography services to patients within such
				vehicle.
					.
			(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
			
